OPINION OF THE COURT
Per Curiam.
Respondent Francis N. Sowah was admitted to the practice of law in the State of New York by the Second Judicial Department on November 13, 1991, as Francis Nil Annan Sowah. The Committee believes respondent no longer maintains an office for the practice of law within the State of New York and has relocated to Ghana.
The Departmental Disciplinary Committee now seeks an order, pursuant to 22 NYCRR 603.4 (e) (1) (i), immediately suspending respondent from the practice of law for his failure to cooperate with the Committee in its investigation of professional misconduct and failure to register as required by 22 NYCRR 118.1 and Judiciary Law § 468-a.
The Committee opened its investigation in September 2003 after receiving a complaint alleging respondent had improperly handled and neglected an immigration matter. Around October 2002, respondent became unreachable by telephone and stopped renting an office at his business address. In May 2003, the client received an undated letter from respondent stating that he was no longer practicing law and had transferred his immigration file to another attorney.
Respondent has failed to respond to the Committee’s letters sent to him in New York, to his home address in New Jersey and to Ghana seeking a written answer to the complaint filed against him. The Committee’s numerous attempts to locate respondent were unsuccessful. During its efforts to locate respondent, the Committee learned that his mail was being forwarded to another attorney, who advised that respondent was no longer practicing law and had moved out of the country. Counsel provided a forwarding address for respondent in Ghana and an e-mail address. The Committee was unsuccessful in contacting respondent at these addresses. In addition, the Committee attempted to contact the Ghana Bar Association, the Ghana Parliament, the Ghana Mission to the United States and other agencies, without success. Consequently, respondent was served by publication in the New York Law Journal pursuant to an order of this Court. Respondent has not submitted a response to the Committee’s motion to suspend.
The record does not establish whether respondent, in fact, received any of the notices of the charges against him. However, *57“his failure to inform the Office of Court Administration of changes to his addresses and telephone numbers, as required by Judiciary Law § 468-a, evidences a decision to make himself inaccessible to those to whom he is accountable” (Matter of Bugtti, 7 AD3d 15, 16 [2004]). This conduct constitutes willful noncompliance with a Committee investigation, warranting immediate suspension (see 22 NYCRR 603.4 [e] [1] [i]; Matter of Bugtti, supra; Matter of Gujral, 307 AD2d 28 [2003]).
Accordingly, the Committee’s motion should be granted and respondent suspended from the practice of law, effective immediately and until such time as disciplinary matters pending before the Committee have been concluded and until further order of this Court.
Buckley, EJ, Marlow, Sweeny, McGuire and Malone, JJ., concur.
Respondent suspended from the practice of law in the State of New York, effective the date hereof, until such time as disciplinary matters pending before the Committee have been concluded and until further order of this Court.